Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	Applicant’s argument filed on 09/28/2020 has been entered and reviewed.
	Claim status:
	Claims 21-40 are presented for examination.
	Claims 21, 31 and 36 are amended.	
	No new claim is added.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 


Application/Patent No.
Claim Correspondence





15893500
21, 22, 31, 32, 36
23
24, 37
25, 38
26, 39
27, 40
28
29
30
33
34
35
9894405
1, 11, 17
10, 16, 20
2, 12, 18
3
4, 13
5, 19
7
6
15
14
8
9



Claims 21-22, 31, 32 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 17 of U.S. Patent No. 9894405. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21, 31 and 36 of instant application is broader than claim 1, 11 and 17 of patent 9894405.

Application 15893500 claim 21
Patent 9894405 claim 11
A method, comprising:
A method, comprising: performing, by a real-time video exploration 
(RVE) system implemented on one or more computing devices:
receiving input that identifies an object of a plurality of objects in a scene of a pre-recorded video for which playback has 
begun;
receiving identification input that identifies a particular object of a plurality of 
objects in a scene of a pre-recorded video, wherein the identification input is 
received after playback of the pre-recorded video has begun;
pausing playback of the pre-recorded video responsive to the input;
pausing playback of the scene in response to the identification input;
receiving input directing manipulation of the identified object;
receiving manipulation input directing manipulation of the particular object in the scene of the pre-recorded video, wherein the manipulation input is received after playback of the pre-recorded video has begun;
manipulating a model of the identified object based on graphics data for the prerecorded video, wherein the model is 

object according to graphics data for the pre-recorded video;  manipulating the 

manipulation input;

rendering new video of the scene including a rendering of the manipulated model of the particular object as manipulated by the manipulation input, wherein the particular object in the scene is replaced with the manipulated model of the particular object;
streaming the new video to a client device while playback of the pre-recorded video is paused;
streaming the new video of the 
scene including the rendering of the manipulated model of the particular object 
to a client device while playback of the scene is paused;
and in response to input from the client device to resume pre-recorded video, resuming playback of the pre-recorded video to the client device, stopping streaming the new video to the client device
and resuming playback of the pre-recorded video to the client device in response to resume input from the client device, wherein streaming the new video is stopped in response to the resume input. 



Claims 24 and 37 of the instant application recites limitations that are similar to the limitations recited in claims 2, 12 and 18 of the Patent 9894405 and therefore are also obvious over claims 2, 12 and 18 of the Patent 9894405.
Claims 25 and 38 of the instant application recites limitations that are similar to the limitations recited in claim 3 of the Patent 9894405 and therefore are also obvious over claim 3 of the Patent 9894405.
Claims 26 and 39 of the instant application recites limitations that are similar to the limitations recited in claims 4 and 13 of the Patent 9894405 and therefore are also obvious over claims 4 and 13 of the Patent 9894405.
Claims 27 and 40 of the instant application recites limitations that are similar to the limitations recited in claims 2, 12 and 18 of the Patent 9894405 and therefore are also obvious over claims 2, 12 and 18 of the Patent 9894405.
Claim 28 of the instant application recites limitations that are similar to the limitations recited in claim 7 of the Patent 9894405 and therefore are also obvious over claim 7 of the Patent 9894405.
Claim 29 of the instant application recites limitations that are similar to the limitations recited in claims 6 of the Patent 9894405 and therefore are also obvious over claim 6 of the Patent 9894405.

Claim 33 of the instant application recites limitations that are similar to the limitations recited in claim 14 of the Patent 9894405 and therefore are also obvious over claim 14 of the Patent 9894405.
Claim 34 of the instant application recites limitations that are similar to the limitations recited in claim 8 of the Patent 9894405 and therefore are also obvious over claim 8 of the Patent 9894405.
Claim 35 of the instant application recites limitations that are similar to the limitations recited in claim 9 of the Patent 9894405 and therefore are also obvious over claim 9 of the Patent 9894405.

Application No
Claim Correspondence
15893500
21, 31, 36
23
26, 39
34
35
14318026
1-3, 9-11, 18
8, 17, 23
5, 14, 22
6
7


Claims 21, 31 and 36 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-3, 9-11 and 18 respectively of copending application 14318026 in view of Chalozin et al. (US Pat. Pub. No. 20110001758, “Chalozin”).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


14318026 claim 10
A method, comprising:
A method, comprising: performing, by a real-time video exploration (RVE) system implemented on one or more computing devices:
receiving input that identifies an object of a plurality of objects in a scene of a pre-recorded video for which playback has 
begun; 


sending at least a portion of a pre-recorded video to a client device; receiving input, during playback of the pre-recorded video, directing modification of one or more scenes of the pre-recorded video as displayed on the client device; and wherein the input modifies one or more of a viewing angle or a viewing position of the one or more scenes; pausing playback of the pre-recorded video in response to the input; modifying one or more models of the one or more scenes of the video  based on graphics data for the pre-recorded video according to the input, wherein the modified one or more models specify an updated view of the one or more objects in the one or more scenes according to the input directing the modification of the one or more scenes for rendering; 

rendering modified video content from the modified one or more models of the scenes, wherein the rendered modified video content comprises content not presented in the one or more scenes of the pre-recorded video;
streaming the new video to a client device while playback of the pre-recorded video is paused;
Streaming the modified video content to at least one device.
and in response to input from the client device to resume pre-recorded video, resuming playback of the pre-recorded video to the client device, stopping streaming the new video to the client device.
resuming playback of the pre-recorded video to the client device in response to resume input from the client device.

generating a modified version of the pre-recorded video based at least in part on combining at least a portion of the modified video content and at least a portion of the pre-recorded video while playback of the pre-recorded video is paused; configuring at least a portion of the modified version for viewing on one or more devices while playback of the prerecorded video is paused;


Claim 21 of instant application differs from claim 10 of copending application only: receiving input that identifies an object of a plurality of objects in a scene of a pre-recorded video for which playback has begun;
	
Chalozin teaches receive input that identifies an object of a plurality of objects in a scene; pause playback of the scene responsive to the input; receive input directing manipulation of the identified object ([0024] “…..Additionally, clicking on an object may pause the video and display a second object or additional content, such as a window or bubble displaying additional information and/or drawings, figures, images, text, video and the like. [0025] In accordance with other exemplary embodiments of the disclosed subject matter, manipulation on the object is performed according to the content of the video. [0008] “receiving input related to manipulation of the object; determining the manipulation to be applied on the object;”).
Chalozin and Claim 10 of copending application are analogous art as both of them are related to video processing.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Claim 10 of copending application to receive input that identifies an object of a plurality of objects in a scene; pause playback of the scene responsive to the input; receive input directing manipulation of the identified object as taught by Chalozin.
The motivation for the above is to provide advantage to the user by having less interaction (instead of multiple user action, one for pausing and another for selecting) and thereby saving processing effort. 

Claim 23 of the instant application recites limitations that are similar to the limitations recited in claims 8, 17 and 23 of the copending application 14318026 modified by Brown and therefore are also obvious over claims 8, 17 and 23 of the copending application 14318026 as modified by Brown for the purpose of having displaying real objects from different views.
Claim 26 of the instant application recites limitations that are similar to the limitations recited in claims 5, 14 and 22 of the copending application 14318026 modified by Uhlin (US Patent No. 5630043, “Uhlin”) and therefore are also obvious over claims 5, 14 and 22 of the copending application 14318026 as modified by Uhlin so 
Claim 34 of the instant application recites limitations that are similar to the limitations recited in claim 6 of the copending application 14318026 modified by Forsyth et al. (US Patent Publication No. 2013/0011121, “Forsyth”) and therefore are also obvious over claim 6 of the copending application 14318026 as modified by Forsyth.  The motivation for the above is that the server itself doesn’t have to have all the resources for creation of models and rendering, as server can quickly retrieve the necessary data from a network.

Claim 35 of the instant application recites limitations that are similar to the limitations recited in claim 7 of the copending application 14318026 modified by Katakawa (US Patent Publication No. 2013/0080926, “Katakawa”) and therefore are also obvious over claim 7 of the copending application 14318026 as modified by Katakawa so that each client can use a common API.

Application/Patent No
Claim Correspondence
15893500
21, 31, 36
23
30
34
35
9747727
1, 10, 11, 19
3, 21
4, 15
7
8


s 21, 31 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-11 and 19 of U.S. Patent No. 9747727. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21, 31 and 36 of instant application is broader than claim 1, 10, 11 and 19 of patent 9747727.

Claim 21 of instant application 
Claim 10 of Patent 9747727
A method, comprising:
A method, comprising: performing, by a real-time video exploration 
(RVE) system implemented on one or more computing devices:

sending at least a portion of a pre-recorded video to a client device for display to a viewer associated with the client device;  and while sending the pre-recorded video to the client device: receiving viewpoint input from the client device indicating a change of viewing angle, a viewpoint movement, or both, based on interactions of the viewer exploring the one or more scenes in the pre-recorded video;  

begun;
receiving selection input from the client device selecting an object in a particular scene of the pre-recorded video; 
pausing playback of the pre-recorded responsive to the input;
pausing the pre-recorded video in response to the viewpoint input; rendering and sending new video of one or more scenes in the pre-recorded video to the client device for display to the viewer in response to the viewpoint input, 
wherein the new video includes modified views of the one or more scenes in the 
pre-recorded video rendered from viewpoints that are not included in the 
pre-recorded video;
receiving input directing manipulation of the identified object;  manipulating a model of the identified object based on graphics data for the prerecorded video, wherein the model is manipulated according to the input directing manipulation;
receiving modification input from the client device indicating one or more modifications to be applied to the selected object in the particular scene of the pre-recorded video; modifying a model of the object according to the one or more modifications to generate a modified model of the object;  rendering 
object to the client device;

rendering and sending new video of the particular scene including the modified model of the object to the client device; rendering and sending new video of at least one other scene in the pre-recorded video including the modified model of the 
object to the client device for display to the viewer associated with the client device, wherein the selected object in the pre-recorded video is replaced with the modified model of the object;
and in response to input from the client device to resume pre-recorded video, resuming playback of the pre-recorded video to the client device, stopping streaming the new video to the client device.
and resuming playback of the 
pre-recorded video to the client device in response to resume input from the 
client device specifying that the pre-recorded video is to be resumed, wherein 
at least one portion of the pre-recorded video is replaced with the new video 
of the one or more scenes, the new video of the particular scene, the new video 



Claim 23 of the instant application recites limitations that are similar to the limitations recited in claims 3 and 21 of patent 9747727 modified by Brown and therefore are also obvious over claims 3 and 21 of the patent 9747727 as modified by Brown for the purpose of having displaying real objects from different views.
Claim 30 of the instant application recites limitations that are similar to the limitations recited in claims 4 and 15 of patent 9747727 modified by Asaria et al. (US Pat. Pub. No. 20130241926, “Asaria”) and therefore are also obvious over claims 4 and 15 of the patent 9747727 as modified by Asaria is to bring information only when the information is needed and thereby save memory in the system and to reduce bandwidth requirement of the system.

Claim 34 of the instant application recites limitations that are similar to the limitations recited in claim 7 of patent 9747727 modified by Forsyth et al. (US Patent Publication No. 2013/0011121, “Forsyth”) and therefore are also obvious over claim 7 of the patent 9747727 as modified by Forsyth.  The motivation for the above is that the server itself doesn’t have to have all the resources for creation of models and rendering, as server can quickly retrieve the necessary data from a network.

Claim 35 of the instant application recites limitations that are similar to the limitations recited in claim 8 of patent 9747727 modified by Katakawa (US Patent Publication No. 2013/0080926, “Katakawa”) and therefore are also obvious over claim 8 of the patent 9747727 as modified by Katakawa so that each client can use a common API.

Application/Patent No.
Claim Correspondence
15893500
21, 31, 36
34
35
24-26, 37-39
27, 40
9892556
1-3, 8-9, 19-20
5
6
12-15, 21-23
18


Claims 21, 24-25, 31 and 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-9 and 19-22 of U.S. Patent No. 9892556 in view of Chalozin et al. (US Pat. Pub. No. 20110001758, “Chalozin”) and Brown et al. (US Patent Publication No. 2011/0064388, “Brown”).

Claim 8 of Patent 9892556
A method, comprising:
A method, comprising: performing, by a real-time video exploration 
(RVE) system implemented on one or more computing devices: playing back at 
least a portion of a pre-recorded video to a client device;
receiving input that identifies an object of a plurality of objects in a scene of a pre-recorded video for which playback has 
begun;  

pausing playback of the pre-recorded video responsive to the input; receiving input directing manipulation of the identified object;
receiving scene interaction input from the client device indicating an interaction with a current scene of the pre-recorded video, wherein the interaction comprises a modification of a camera viewpoint of the scene, wherein the scene comprises a plurality of objects;  pausing playback of the current scene in response to the 
scene interaction input;  
manipulating a model of the identified object based on graphics data for the prerecorded video, wherein the model is manipulated according to the input directing manipulation;
generating a model of the scene according to graphics data for the scene and the modified camera viewpoint;
rendering new video of the scene including a rendering of the manipulated model of the identified object, wherein the new video comprises a modified version of the identified object that is not included in the scene as recorded in the pre-recorded video;
rendering new video of the scene from the model of the scene based at least in part on the scene interaction input received from the client device;
streaming the new video to a client device while playback of the prerecorded video is paused;
streaming the new video of 
the scene to the client device, wherein streaming the new video occurs while 
playback of the current scene is paused;  
and in response to input from the client device to resume pre-recorded video, resuming playback of the pre-recorded video to the client device, stopping streaming the new video to the client device
and resuming playback of the pre-recorded video to the client device in response to resume input from the client device, wherein streaming the new video is stopped in response to the resume input. 



Claim 21 of instant application differs from claim 8 of Patent 9892556: receiving input that identifies an object of a plurality of objects in a scene of a pre-recorded video for which playback has begun; manipulating a model of the identified object based on graphics data for the prerecorded video; wherein the new video comprises one or more portions of the scene that are not visible in the pre-recorded video;
Chalozin teaches receive input that identifies an object of a plurality of objects in a scene; pause playback of the scene responsive to the input; receive input directing manipulation of the identified object ([0024] “…..Additionally, clicking on an object may pause the video and display a second object or additional content, such as a window or bubble displaying additional information and/or drawings, figures, images, text, video and the like. [0025] In accordance with other exemplary embodiments of the disclosed subject matter, manipulation on the object is performed according to the content of the video. [0008] “receiving input related to manipulation of the object; determining the manipulation to be applied on the object;”).
Chalozin and 8 of Patent 9892556are analogous art as both of them are related to video processing.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Claim 8 of Patent 9892556 to receive input that identifies an object of a plurality of objects in a scene; pause playback of the scene responsive to the input; receive input directing manipulation of the identified object as taught by Chalozin.

Claim 8 of Patent 9892556 modified by Chalozin doesn’t expressly teach manipulating a model of the identified object based on graphics data for the prerecorded video;
However Brown teaches, manipulate a model of the identified object based on graphics data for a video (Brown [0053] “……Based on the data input, the content management system selects one or more predefined 3D animated components that are used to model the 3D animated representation of the individual or other custom object”);
wherein the new video comprises a modified version of the identified object that is not included in the scene as recorded in the pre-recorded video; (Brown Fig. 5  teaches a video is modified in a loop. The first video created at step 510  is modified again and again by providing animation setting and user input.  So a new video is being created where some portion of scene is changed from the previous video. “[0075] FIG. 5 is a flowchart illustrating the customized animated video method according to an alternate embodiment of the present invention.  Referring to FIG. 5, user inputs are used to at least partially populate a data structure of animation settings 502 at one or more points during the animated video development (step 500).  These animation settings 502 in turn are read by the content management system, which is a script or a program that generates data files (step 504) that will be read by an animation program or rendering engine. The content management system then populates the data files from a database of 3D elements 506 which may or may not include customizable objects.”);

Claim 8 of Patent 9892556 modified by Chalozin and Brown are analogous art as they are related to rendering and updating of video.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Claim 8 of Patent 9892556 modified by Chalozin to manipulate a model of the identified object based on graphics data for the prerecorded video similar to manipulate a model of the identified object based on graphics data for a video; wherein the new video comprises a modified version of the identified object that is not included in the scene as recorded in the pre-recorded video as taught by Brown.
The motivation for the above is that modified model can be sent to multiple scenes where the object appears.
Claims 26 and 39 of the instant application recites limitations that are similar to the limitations recited in claims 15 and 23 of the Patent 9892556 modified by Chalozin and Brown and Uhlin (US Patent No. 5630043, “Uhlin”) and therefore are also obvious over claims 15 and 23 of the Patent 9892556 modified by Chalozin and Brown and Uhlin so that user can get a clear idea of the object from different perspective and customize the scene accordingly.
Claim 34 of the instant application recites limitations that are similar to the limitations recited in claim 5 of the Patent 9892556 modified by Chalozin, Brown and Forsyth et al. (US Patent Publication No. 2013/0011121, “Forsyth”) and therefore Patent 9892556 modified by Chalozin and Brown and Forsyth. The motivation for the above is that the server itself doesn’t have to have all the resources for creation of models and rendering, as server can quickly retrieve the necessary data from a network.

Claim 35 of the instant application recites limitations that are similar to the limitations recited in claim 6 of the Patent 9892556 modified by Chalozin, Brown and Katakawa (US Patent Publication No. 2013/0080926, “Katakawa”) and therefore are also obvious over claim 6 of the Patent 9892556 modified by Chalozin, Brown and Katakawa so that each client can use a common API.
Claims 27 and 40 of the instant application recites limitations that are similar to the limitations recited in claim 18 of the Patent 9892556 modified by Chalozin, Brown and Brown et al. (US Patent Publication No. 2011/0064388, “Brown”) and therefore are also obvious over claim 7 of the Patent 9892556 modified by Chalozin, Brown and Brown to display the result of an interactive action on a specific part of object without modifying the remaining parts.

Application No.
Claim Correspondence
15893500
21, 31, 36
24-25, 37-38
26
15893522
24, 25, 28, 29, 32-33, 36-37, 39-41, 44
30
31


Claims 21, 24-25, 31 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-25, 28-30, 32-33, 36-37, 39-41 and 44 of application no. 15893522  in view of Chalozin et al. (US Pat. Pub. No. 20110001758, “Chalozin”) and Brown;
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 21 of application 15893500
Claim 24 of application 15893522
A method, comprising:
A method, comprising:
receiving input that identifies an object of a plurality of objects in a scene of a pre-recorded video for which playback has 
begun;

pausing playback of the pre-recorded responsive to the input;
pausing playback of a pre-recorded video at a scene in response to input from a client device;
receiving input directing manipulation of the identified object;  manipulating a model of the identified object based on graphics data for the prerecorded video, wherein the model is manipulated according to the input directing manipulation;
Generating a model of the scene based at least in part on scene exploration input received from the client device;
wherein the new video comprises a modified version of the identified object that is not included in the scene as recorded in the pre-recorded video;

streaming the new video to a client device while playback of the pre-recorded is paused;
stream the new video of the scene to the client device while playback of the scene is paused;
and in response to input from the client device to resume pre-recorded video, resuming playback of the pre-recorded video to the client device, stopping streaming the new video to the client device
and resume playback of the pre-recorded video to the client device in response to resume input from the client device.


Claim 21 of instant application differs from claim 24 of copending application: receiving input that identifies an object of an plurality of objects in a scene of a pre-recorded video for which playback has begun; receiving input directing manipulation of the identified object; manipulating a model of the identified object based on graphics data for the prerecorded video, wherein the model is manipulated; wherein the new video comprises a modified version of the identified object that is not included in the scene as recorded in the pre-recorded video;
Chalozin teaches receive input that identifies an object of a plurality of objects in a scene; pause playback of the scene responsive to the input; receive input directing manipulation of the identified object ([0024] “…..Additionally, clicking on an object may pause the video and display a second object or additional content, such as a window or bubble displaying additional information and/or drawings, figures, images, text, video and the like. [0025] In accordance with other exemplary embodiments of the disclosed subject matter, manipulation on the object is performed according to the content of the video. [0008] “receiving input related to manipulation of the object; determining the manipulation to be applied on the object;”).
Chalozin and Claim 24 of application 15893522 are analogous art as both of them are related to video processing.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Claim 24 of application 15893522 to receive input that identifies an object of a plurality of objects in a scene; pause playback of the scene responsive to the input; receive input directing manipulation of the identified object as taught by Chalozin.
The motivation for the above is to provide advantage to the user by having less interaction (instead of multiple user action, one for pausing and another for selecting) and thereby saving processing effort. 
Claim 24 of application 15893522 as modified by Chalozin doesn’t expressly teach, receiving input directing manipulation of the identified object manipulate a model of the identified object based on graphics data for the prerecorded video, wherein the model is manipulated according to the input directing manipulation; 
However Brown teaches, receiving input directing manipulation of the identified object manipulate a model of the identified object based on graphics data for the prerecorded video, wherein the model is manipulated according to the input directing manipulation ([0044] “In some embodiments, the customized animation video system of the present invention provides a user interface for accepting and/or prompting user input to create characters for the animated video with realistic yet esthetically pleasing faces, torsos and movements. [0053] “……Based on the data input, the content management system selects one or more predefined 3D animated components that are used to model the 3D animated representation of the individual or other custom object”);
wherein the new video comprises a modified version of the identified object that is not included in the scene as recorded in the pre-recorded video; (Brown Fig. 5);
 Claim 24 of application 15893522 as modified by Chalozin and Brown are analogous art as they are related to rendering and updating of video.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Claim 24 of application 15893522 as modified by Chalozin by receiving input directing manipulation of the identified object manipulate a model of the identified object based on graphics data for the prerecorded video, wherein the model is manipulated according Brown.
The motivation is that modified model can be sent to multiple scenes where the object appears.
Claim 26 of the instant application recites limitations that are similar to the limitations recited in claim 31 of application 15893522 modified by Chalozin and Brown and Uhlin (US Patent No. 5630043, “Uhlin”) and therefore are also obvious over claim 31 of application 15893522 modified by Chalozin and Brown and Uhlin so that user can get a clear idea of the object from different perspective and customize the scene accordingly.

Application No
Claim Correspondence
15893500
21, 31, 36
24-25, 37-38
26, 39
30
35
15688637
22, 30, 34, 37-39
23
24
27
35


Claims 21, 24-25, 31 and 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-23, 30, 34 and 37-39 of application no. 15688637 in view of Chalozin et al. (US Pat. Pub. No. 20110001758, “Chalozin”) and Gregg et al. (US Patent No. 9032020, “Gregg”) and Brown.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 22 of application 15688637
A method, comprising:
A method, comprising:

sending at least a portion of a pre-recorded video to a client device;
receiving input that identifies an object of a plurality of objects in a scene of a pre-recorded video for which playback has 
begun;  
receiving input indicating one or more modifications to be applied to an object in a scene of the pre-recorded video;
receiving input directing manipulation of the identified object;

manipulating a model of the identified object based on graphics data for the prerecorded video, wherein the model is manipulated according to the input directing manipulation; pausing playback of the pre-recorded responsive to the input;
modifying a model of the object in the pre-recorded video according to the one or more modifications to generate a modified model of the object while the pre-recorded video is paused
rendering new video of the scene including a rendering of the manipulated model of the identified object, wherein the new video comprises a modified version of the identified object that is not included in the scene as recorded in the pre-recorded video; streaming the new video to a client device while playback of the pre-recorded video is paused;
rendering new video of the scene including the modified model of the object;
	



causing playback of the pre-recorded video to be resumed to the client device in response to resume input from the client device, wherein said causing playback to be resumed comprises sending the new video of the scene including the first object as modified to the client device.


Claim 21 of instant application differs from claim 22 of copending application: receiving input directing manipulation of the identified object; streaming the new video to a client device while playback of the pre-recorded video is paused;  the new video comprises one or more portions of the scene that are not visible in the pre-recorded video
Chalozin teaches receive input directing manipulation of the identified object ([0024] “…..Additionally, clicking on an object may pause the video and display a second object or additional content, such as a window or bubble displaying additional information and/or drawings, figures, images, text, video and the like. [0025] In accordance with other exemplary embodiments of the disclosed subject matter, manipulation on the object is performed according to the content of the video. [0008] “receiving input related to manipulation of the object; determining the manipulation to be applied on the object;”).
Chalozin and Claim 22 of copending application are analogous art as both of them are related to video processing.
 Claim 22 of copending application to receive input that identifies an object of a plurality of objects in a scene; pause playback of the scene responsive to the input; receive input directing manipulation of the identified object as taught by Chalozin.
The motivation for the above is to provide advantage to the user by having less interaction (instead of multiple user action, one for pausing and another for selecting) and thereby saving processing effort. 
	Claim 22 of copending application modified by Chalozin doesn’t expressly teach streaming the new video to a client device while playback of the scene is paused;  
Gregg teaches, stream the new video to a client device while playback of the scene is paused “(Gregg Refer to step 905 (pausing pre-recorded video) 906 and 907 in Fig. 9 Column 24-32: “In operation 906, the edit processing server 114 renders the second video stream, such as an updated version of the enhanced video stream 184 including the enhancements described by the enhancement operation queue 162. In operation 907, the edit processing server 114 transmits the second video stream, here the updated version of the enhanced video stream 184, to the client 104. The edit processing server 114 can cause the second video stream to be displayed on the client 104”)
Claim 22 of copending application modified by Chalozin and Gregg are analogous art as both of them are related to video processing.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Claim 22 of copending application modified by Chalozin by streaming the new video to a client device while playback of the scene is paused as taught by Gregg.
The motivation for the above is to send the new video to the client so that the new video can be shown without delay when the pause is withdrawn.
Claim 22 of copending application modified by Chalozin and Gregg doesn’t expressly teach the new video comprises one or more portions of the scene that are not visible in the pre-recorded video;
Brown teaches the new video comprises one or more portions of the scene that are not visible in the pre-recorded video (Brown Fig. 5);
Claim 22 of copending application modified by Chalozin and Gregg are analogous art as they are related to rendering and updating of video.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Claim 22 of copending application modified by Chalozin and Gregg by having the new video comprises one or more portions of the scene that are not visible in the pre-recorded video as taught by Brown.
The motivation is that there will be no duplicate video as new video differs from the pre-recorded video.

Claims 26 and 39 of the instant application recites limitations that are similar to the limitations recited in claim 24 of the copending application modified by Chalozin and Gregg modified by Uhlin (US Patent No. 5630043, “Uhlin”) and therefore are also obvious over claim 24 of copending application modified by Chalozin and Gregg and Uhlin so that user can get a clear idea of the object from different perspective and customize the scene accordingly.
Claim 35 of the instant application recites limitations that are similar to the limitations recited in claim 6 of copending application modified by Chalozin and Gregg and Katakawa (US Patent Publication No. 2013/0080926, “Katakawa”) and therefore are also obvious over claim 35 of copending application modified by Chalozin and Gregg and Katakawa so that each client can use a common API.
Claim 30 of the instant application recites limitations that are similar to the limitations recited in claim 27 of copending application modified by Chalozin and Gregg and Asaria et al. (US Pat. Pub. No. 20130241926, “Asaria”) and therefore are also obvious over claim 27 of copending application modified by Chalozin and Gregg and Asaria to bring information only when the information is needed and thereby save memory in the system and to reduce bandwidth requirement of the system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-25, 27-28, 31-33, 36-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg et al. (US Patent No. 9032020, “Gregg”) in view of Chalozin et al. (US Pat. Pub. No. 20110001758, “Chalozin”) and Brown et al. (US Patent Publication No. 2011/0064388, “Brown”) and Ritter (US Pat. Pub. No. 20120304225, “Ritter”).

Regarding claim 31 Gregg teaches A system (Fig. 1), comprising:
one or more processors; and a memory storing instructions that, when executed by the one or more processors  (Col 11 lines 11-15 “The conventional computer 1000 can be any suitable conventional computer.  As an example, the conventional computer 1000 can include a processor such as a central processing unit (CPU) 1010 and memory such as RAM 1020 and ROM 1030.  A storage device 1040 can be provided in the form of any suitable computer readable medium, such as a hard disk drive”),cause the one or more processors to:
receive input of a pre-recorded video for which playback has begun; (Col 10 lines 12-15 “In operation 903, the edit processing server 114 receives an enhancement request from the client 104,”) but doesn’t expressly teach that receive input that identifies an object of a plurality of objects in a scene; 
Chalozin teaches receive input that identifies an object of a plurality of objects in a scene; ([0024] “…..Additionally, clicking on an object may pause the video and display a second object or additional content, such as a window or bubble displaying additional information and/or drawings, figures, images, text, video and the like. [0025] In accordance with other exemplary embodiments of the disclosed subject matter, manipulation on the object is performed according to the content of the video. [0008] “receiving input related to manipulation of the object; determining the manipulation to be applied on the object;”).
Chalozin and Gregg are analogous art as both of them are related to video processing.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Gregg to receive input that identifies an object of a plurality of objects in a scene as taught by Chalozin.
The motivation for the above is to provide advantage to the user by having less interaction (instead of multiple user action, one for pausing and another for selecting) and thereby saving processing effort. 
Gregg as modified by Chalozin teaches, pause playback of the prerecorded video responsive to the input; receive input directing manipulation of the identified object (Gregg Fig. 9 step 905 pauses the pre-recorded view. See Gregg Col 10 lines 12-15 “In operation 903, the edit processing server 114 receives an enhancement request from the client 104”. Column 10 Lines 16-24: “In operation 905, the edit processing server 114 pauses streaming of the first video stream, here the enhanced video stream 184, at a first time point with respect to the first video 170. Optionally, the edit processing server 114 can also pause streaming of the additional video stream, herein the unaltered video stream 182.”
Chalozin, “ [0024] …..Additionally, clicking on an object may pause the video and display a second object or additional content, such as a window or bubble displaying additional information and/or drawings, figures, images, text, video and the like. [0025] In accordance with other exemplary embodiments of the disclosed subject matter, manipulation on the object is performed according to the content of the video. [0008] “receiving input related to manipulation of the object; determining the manipulation to be applied on the object;”).
Gregg as modified by Chalozin doesn’t expressly teach, manipulate a model of the identified object based on graphics data for the prerecorded video, wherein the model is manipulated according to the input directing manipulation; render new video of the scene including a rendering of the manipulated model of the identified object.
However Brown teaches, manipulate a model of the identified object based on graphics data for a video, wherein the model is manipulated according to the input directing manipulation; render new video of the scene including a rendering of the manipulated model of the identified object; (Brown [0053] “…..Based on the data input, the content management system selects one or more predefined 3D animated components that are used to model the 3D animated representation of the individual or other custom object.  Similarly, based on input data, the content management system generates data files that include the newly modeled 3D animated representation and other 3D animated objects for input into an animation program or rendering engine to layout and render an animated video”). 
Gregg as modified by Chalozin and Brown are analogous art as they are related to rendering and updating of video.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Gregg as modified by Chalozin to manipulate a model of the identified object based on graphics data for the prerecorded video, wherein the model is manipulated according to the input directing manipulation; render new video including a rendering of the manipulated Brown.
The motivation for the above is that modified model can be sent to multiple scenes where the object appears and modified model can be used in rendering animated video (Brown [0053]).
Gregg as modified by Chalozin and Brown teaches, wherein the new video comprises a modified version of the identified object that is not included in the scene as recorded in the pre-recorded video (Gregg as modified by Chalozin and Brown has an identified object in a pre-recorded video. Brown is included to manipulate the model of the object and create a new video as above. Brown performs animation for creating new video. Therefore the new video has a portion of scene that was not available in the prerecorded video of Gregg as modified by Chalozin and Brown. Additionally Brown Fig. 5 teaches a video is modified in a loop. The first video created at step 510 is modified again and again by providing animation setting and user input.  So a new video is being created where some portion of scene is changed from the previous video. “[0075] FIG. 5 is a flowchart illustrating the customized animated video method according to an alternate embodiment of the present invention.  Referring to FIG. 5, user inputs are used to at least partially populate a data structure of animation settings 502 at one or more points during the animated video development (step 500).  These animation settings 502 in turn are read by the content management system, which is a script or a program that generates data files (step 504) that will be read by an animation program or rendering engine. The content management system then populates the data files from a database of 3D elements 506 which may or may not include customizable objects.”);
Gregg as modified by Chalozin and Brown teaches, stream the new video to a client device while the playback of the pre-recorded video is paused; (Gregg Refer to step 905 (pausing pre-recorded video) 906 and 907 in Fig. 9 Column 24-32: “In operation 906, the edit processing server 114 renders the second video stream, such as an updated version of the enhanced video stream 184 including the enhancements described by the enhancement operation queue 162. In operation 907, the edit processing server 114 transmits the second video stream, here the updated version of the enhanced video stream 184, to the client 104. The edit processing server 114 can cause the second video stream to be displayed on the client 104”)
Gregg as modified by Chalozin and Brown doesn’t expressly teach, in response to input from the client device to resume the pre-recorded video, resume playback of the pre-recorded video to the client device and stopping streaming the new video to the client device.
Ritter teaches, in response to input from the client device to resume the pre-recorded video, resume playback of the pre-recorded video to the client device and stopping streaming the new video to the client device. (Refer to Fig.7, Paragraph [0088] displays the modified video/game with interaction input in Step 518 and 520. Then in step 522 a resume input is given and as a result Ritter resumes the playback of original video and stops modified game/video.  [0090] “Subsequently, the playback application 310 receives playback resume input from the user 106A (522).  The playback resume input indicates to the playback application 310 that the user 106A wants to resume playback of the video 206.  In response to receiving the playback resume input, the playback application 310 resumes playback of the video 206 (524)”. Whenever the pre-recorded video is resumed, streaming/displaying of the new video is automatically stopped.) 
Ritter and Gregg modified by Chalozin and Brown are analogous art as both of them are related to data processing and manipulation.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Gregg modified by Chalozin and Brown to have included, in response to input from the client device to resume the pre-recorded video, resume playback of the pre-recorded video to the client device and stopping streaming the new video to the client device.as taught by Ritter.
The motivation for the above is to provide a chance to the user to differently modify original video.

Claim 21 is directed to method that is similar in scope to the functions performed by the element of the system claim 31 and is rejected for the same rationales as specified in rejection for claim 31.

Claim 36 is directed to “non-transitory computer-readable storage medium (Gregg Col 11 lines 15-18 “A storage device 1040 can be provided in the form of any suitable computer readable medium, such as a hard disk drive.  One or more input devices 1050, such as a keyboard and mouse, a touch screen interface, etc., allow user input to be provided to the CPU 1010.  A display 1060, such as a liquid crystal display (LCD) or a cathode-ray tube (CRT), allows output to be presented to the user”) comprising instructions for performing a method that is similar in scope to the method of claim 31 and is rejected for the same rationales as specified in rejection for claim 31.

	Regarding claims 22 and 32 Gregg modified by Chalozin and Brown and Ritter teaches obtaining the model of the identified object according to graphics data for the prerecorded video responsive to receiving the input directing manipulation (Brown [0056] “The user-defined characteristics 102 are used to populate a data structure (step 104) such as an XML file, for example, which is read by a script or a program (step 106) that uses this data to select one or more predefined 3D elements and/or objects residing in a database of 3D elements 108 to generate a custom animated 3D object or a customizable object 110”).
	
	Regarding claim 23 Gregg modified by Chalozin and Brown and Ritter teaches wherein the identified object comprises a three-dimensional (3D) object, wherein the graphics data comprises 3D graphics data, and wherein the model of the identified object comprises a 3D model (Brown [0049] “As used herein, the term cartoonize" refers to a computer process resulting in a cartoon representation of at least a portion of a subject.  Cartoonizing may be done by direct manipulation of a subject's image from a photograph (digital or otherwise) or other 2D or 3D depiction of the subject; [0053] “……Based on the data input, the content management system selects one or more predefined 3D animated components that are used to model the 3D animated representation of the individual or other custom object”).


Regarding claims 24 and 37 Gregg modified by Chalozin and Brown and Ritter teaches wherein the manipulation comprises repositioning of the identified object within the scene, and wherein the new video shows the identified object repositioned within the scene as directed by the input (Brown [0153] “…….This cartoon character has a pool of available expressions and movements that now become available to the user through the interface so as to personalize the avatar's reaction to various emotional situations within the context of the animated cartoon's story”).

Regarding claims 25 and 38 Gregg modified by Chalozin and Brown and Ritter teaches, wherein the manipulation comprises movement of the identified object within the scene, and wherein the new video shows the identified object moving within the scene as directed by the manipulation input (Brown [0153] “…….This cartoon character has a pool of available expressions and movements that now become available to the user through the interface so as to personalize the avatar's reaction to various emotional situations within the context of the animated cartoon's story”).

Gregg modified by Chalozin and Brown and Ritter teaches wherein the manipulation comprises manipulation of a component of the identified object, and wherein the new video shows the identified object with the component as manipulated as directed by the manipulation  (Brown [0063] “FIGS. 2a and 2b show one embodiment of a menu that could be used to assist the user to input customizing information about an individual's facial features.  In the present embodiment, the user can choose between four different skin colors 204, 206, 208, and 210.  They can also choose between three different hair styles 212, 214, and 216 as well as four different hair colors 218, 220, 222, and 224”). 

Regarding claim 28 Gregg modified by Chalozin and Brown and Ritter teaches wherein the manipulation comprises interaction with an interface of the identified object as displayed in the scene, and wherein the new video shows a response to the interaction with the interface of the identified object (Brown [0153] “…This cartoon character has a pool of available expressions and movements that now become available to the user through the interface so as to personalize the avatar's reaction to various emotional situations within the context of the animated cartoon's story.  The user may have the choice to tweak the reaction through the interface; such as having the right corner of the mouth rise higher during a smirk or smile”).

Regarding claim 33 Gregg modified by Chalozin and Brown and Ritter teaches, wherein the model of the particular object is manipulated while the playback of Gregg Fig. 9 steps 905 (pausing pre-recorded video) and 906 teaches rendering the new video while the playback of the scene is paused. See Gregg Column 24-32: “In operation 906, the edit processing server 114 renders the second video stream, such as an updated version of the enhanced video stream 184 including the enhancements described by the enhancement operation queue 162. In operation 907, the edit processing server 114 transmits the second video stream, here the updated version of the enhanced video stream 184, to the client 104. The edit processing server 114 can cause the second video stream to be displayed on the client 104”. During the paused time a new model is created based on teaching of Brown [0053]. (Brown [0053] “…..Based on the data input, the content management system selects one or more predefined 3D animated components that are used to model the 3D animated representation of the individual or other custom object.  Similarly, based on input data, the content management system generates data files that include the newly modeled 3D animated representation and other 3D animated objects for input into an animation program or rendering engine to layout and render an animated video”.) 

Claims 26 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg modified by Chalozin and Brown and Ritter and further in view of Uhlin (US Patent No. 5630043, “Uhlin”).
Regarding claims 26 and 39 Gregg modified by Chalozin and Brown and Ritter doesn’t expressly teach wherein the manipulation comprises changing one or more of a viewing angle or position relative to the identified object within the scene, and 
However Uhlin teaches, changing one or more of a viewing angle or position relative to an object within a scene, and wherein new video shows the object from the changed viewing angle or position (Col 5 lines 8-14: “Graphics subsystem 320 renders each polygon surface on video display 350 corrected according to the perspective of the viewer.  The perspective of the viewer may be input according to a program run on host CPU 310 which may receive and translate such information as input from a viewer joystick (not shown) used to manipulate "position" of the viewer, for example, as in a video game"). 
Uhlin and Gregg modified by Chalozin and Brown and Ritter are analogous art as both of them are related to modeling and viewing a scene.
Therefore it would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Gregg modified by Chalozin and Brown and Ritter by adding changing one or more of a viewing angle or position relative to the particular object within the scene, and wherein the new video shows the particular object from the changed viewing angle or position similar to changing one or more of a viewing angle or position relative to the object within the scene, and wherein the new video shows the object from the changed viewing angle or position taught by Uhlin and thereby modifying the existing video.
The motivation for the above is that user can get a clear idea of the object from different perspective and customize the scene accordingly.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gregg modified by Chalozin and Brown and Ritter and further in view of Ishikawa (US Patent Publication No. 2009/0169168, “Ishikawa”).
Regarding claim 29 Gregg modified by Chalozin and Brown and Ritter doesn’t expressly teach, wherein the new video shows additional detail of the particular object that is not visible in the pre-recorded video. 
However Ishikawa teaches new video shows detail of an object that is not visible in pre-recorded video (Ishikawa [0132] “…..and an appearance ratio is calculated for each of the classified objects to create a new video, so that the new video can be generated based on the appearance ratio with respect to the object in units that provide more details, as compared with those recognized as the same object through pattern recognition.  For example, when a unit which is detected by object group detection means 301a, as the same object group, is an animal object, objects such as a person, a dog, a car and the like”). 
Ishikawa and Gregg modified by Chalozin and Brown and Ritter are analogous art as both of them are related to client server communication.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Gregg modified by Chalozin and Brown and Ritter to have a new video showing additional details of object that is not visible in a prerecorded object similar to have a new video showing details of object that is not visible in a prerecorded object as taught by Ishikawa and thereby the created new video shows the detailed of the user manipulated object. 
Ishikawa is that new video only shows the details of the object the user is interested in so that focus goes to the manipulated object.  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gregg modified by Chalozin, Brown and Ritter, and further in view of Asaria et al. (US Pat. Pub. No. 20130241926, “Asaria”).
Regarding claim 30 Gregg modified by Chalozin, Brown and Ritter doesn’t expressly teach requesting information corresponding to the identified object; and receiving the information from a database.
However Asaria teaches requesting information corresponding to an object; and receiving the information from a database. (Asaria [0046] “….The 3D-embedding instructions, when executed by the browser on the client computers 16, cause the browser application to send one or more requests for 3D visualization data (i.e. the data required to render the visualization of the object in 3D) from the visualization server 12”).
Asaria and Gregg modified by Chalozin and Brown and Ritter are analogous art as they are from the same field of endeavor.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have Gregg modified by Chalozin and Brown and Ritter by requesting information corresponding to the identified object; and receiving the information from a database similar to requesting information corresponding to an object and receiving the information from a database as taught by Asaria.
.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Gregg modified by Chalozin and Brown and Ritter and further in view of Forsyth et al. (US Patent Publication No. 2013/0011121, “Forsyth”).
Regarding claim 34    Gregg modified by Chalozin and Brown and Ritter doesn’t expressly teach a real-time video exploration (RVE) system, wherein the RVE system comprises the one or more processors and the memory, wherein the RVE system is included in a provider network, wherein to implement the instructions, the RVE system is configured to leverage one or more computing resources of the provider network to render the new video in real-time responsive to the input directing manipulation of the identified object.
However Forsyth teaches a real-time video exploration (RVE) system, wherein the RVE system comprises the one or more processors and the memory, wherein the RVE system is included in a provider network, wherein to implement the instructions, the RVE system is configured to leverage one or more computing resources of the provider network to render the new video in real-time responsive to the input directing manipulation of the identified object (Forsyth Fig. 1 element 118 Post-Production Communications Network. [0030] “The video editing device 114 may receive, decode, store, and/or transmit metadata that is associated with the received video content.  The source from which the metadata is received may be the same as or different from the source from which the video content is received.  For example, the metadata may be received from video source 102 or from another source, such as a post-production source 116 for example.  The metadata may be received at the video editing device 114, via a wireless or wired communication medium.  For example, the metadata may be received via post-production communication network 118 and/or video router/switcher 112”).
Forsyth and Gregg modified by Chalozin and Brown and Ritter are analogous as all of them are related to generating video contents.
Therefore it would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Gregg modified by Chalozin and Brown and Ritter by having a real-time video exploration (RVE) system, wherein the RVE system comprises the one or more processors and the memory, wherein the RVE system is included in a provider network, wherein to implement the instructions, the RVE system is configured to leverage one or more computing resources of the provider network to render the new video in real-time responsive to the input directing manipulation of the identified object as taught by Forsyth.
The motivation for the above is that server itself doesn’t have to have all the resources for creation of models and rendering, as server can quickly retrieve the necessary data from a network.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Gregg modified by Chalozin and Brown and Ritter and further in view of Katakawa (US Patent Publication No. 2013/0080926, “Katakawa”).
Regarding claim 35, Gregg modified by Chalozin and Brown and Ritter doesn’t expressly teach, wherein the input that identifies the object and the input directing manipulation are received from a client device according to an application programming interface (API).
However Katakawa teaches, receiving client input according to an application programming interface (API) of a server ([0099] “The shopping server 1, which receives the posting request, performs a process to post the text input by the user as the posting information by using an API provided from the CGM server 2-I”).
Katakawa and Gregg modified by Chalozin and Brown and Ritter are analogous art as both of them are related to client server communication.
Therefore it would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Gregg modified by Chalozin and Brown and Ritter by adding input that identifies the object and the input directing manipulation are received from a client device according to an application programming interface (API) similar to receiving client input according to an application programming interface (API) of a server as taught by Katakawa. 
The motivation for the above is that each client can use a common API.

Response to Arguments


Applicant’s arguments, see remarks Pages 9-14, filed 09/28/2020, with respect to rejection of claim 21 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However upon further considerations a new ground(s) of rejection has been made under 35 USC 103 as being unpatentable over Gregg et al. (US Patent No. 9032020, “Gregg”) in view of Chalozin et al. (US Pat. Pub. No. 20110001758, “Chalozin”) and Brown et al. (US Patent Publication No. 2011/0064388, “Brown”) and Ritter (US Pat. Pub. No. 20120304225, “Ritter”).

                                                                                                      
Applicant argues, see remarks Pages 11-12, “The Office cites to Brown with respect to these claim elements. Brown describes “generating cartoonized representations of a subject and incorporating the cartoonized representations into an animated video.” Brown, ]j [0013], “[A] cartoonizing application [is] configured to receive data input describing features of the subject and to select one or more objects from a database of cartoonized objects that matches the features of the subject as described by the data input.”…….Accordingly, Accordingly, the cited portions of Brown fail to teach or suggest manipulating a model of the identified object based on graphics data for the pre-recorded video, wherein the model is manipulated according to the input directing manipulation. The cited portions of Brown fail to teach or suggest rendering new video 
Examiner replies, Brown [0053] teaches, manipulate a model of the identified object based on graphics data for a video, wherein the model is manipulated according to the input directing manipulation; render new video including a rendering of the manipulated model of the identified object.  Brown [0053] discloses rendering a new video from a manipulated model based on inputs. 
 Gregg as modified by Chalozin and Brown has an identified object in a pre-recorded video. Brown is included to manipulate the model of the object and create a new video as above. Brown performs animation for creating new video. Therefore the new video has a portion of scene that was not available in the prerecorded video of Gregg as modified by Chalozin and Brown. Additionally Brown Fig. 5 and [0075] teaches a video is modified in a loop. The first video created at step 510 is modified again and again by providing animation setting and user input.  So a new video is being created where some portion of scene is changed from the previous video. 

Applicant argues, see remarks Pages 12, “The cited portions of Brown fail to teach or suggest streaming the new video to a client device while the playback of the scene is paused. The cited portions of Brown fail to teach or suggest in response to input from the client device to resume the prerecorded video, resuming playback of the pre-recorded video to the client device and stopping streaming the new video to the client device.”
 Gregg.  Gregg Fig. 9 step 905 (pausing pre-recorded video) 906 and 907 teaches streaming the new video to a client device while the playback of the scene is paused. See Gregg Column 24-32: “In operation 906, the edit processing server 114 renders the second video stream, such as an updated version of the enhanced video stream 184 including the enhancements described by the enhancement operation queue 162. In operation 907, the edit processing server 114 transmits the second video stream, here the updated version of the enhanced video stream 184, to the client 104. The edit processing server 114 can cause the second video stream to be displayed on the client 104”.

Ritter teaches, in response to input from the client device to resume the pre-recorded video, resume playback of the pre-recorded video to the client device and stopping streaming the new video to the client device. (Refer to Fig.7, Paragraph [0088] displays the modified video/game with interaction input in Step 518 and 520. Then in step 522 a resume input is given and as a result Ritter resumes the playback of original video and stops modified game/video.  [0090] “Subsequently, the playback application 310 receives playback resume input from the user 106A (522).  The playback resume input indicates to the playback application 310 that the user 106A wants to resume playback of the video 206.  In response to receiving the playback resume input, the playback application 310 resumes playback of the video 206 (524)”). Whenever the pre-recorded video is resumed, streaming/displaying of the new video is automatically stopped.) 

In response to applicant’s argument regarding independent claims 31, 36 and dependent claims, see remarks Pages 14-17, examiner refers applicant to the reply given above for claim 21 as there is no additional arguments for these claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612